                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE
                                         AT NASHVILLE


BETH MCGILL, TINA GIPSON,              )
KARI NUENKE, EMILY NUENKE,             )
and REBEL MOORE, Individually,         )
and on behalf of themselves and other  )
similarly situated current and former  )
employees,                             )            CIVIL CASE NO. 3:19-cv-00922
                                       )            Judge Campbell/Brown
       Plaintiffs,                     )
                                       )            FLSA Opt-In Collective Action
v.                                     )            JURY DEMAND
                                       )
NASHVILLE TENNESSEE VENTURES,          )
INC. a Tennessee Corporation, a/k/a    )
NASHVILLE VENTURES, d/b/a HELP 4       )
TIMESHARE OWNERS, INTEGRITY            )
SOLUTIONS GROUP, LLC, A New Mexico )
Limited Liability Company, JOHN STEVEN )
HUFFMAN, and JOHN PRESTON              )
THOMPSON, Individually,                )
                                       )
       Defendants.                     )

     DEFENDANTS’ ANSWER TO PLAINTIFFS’ FIRST AMENDED COLLECTIVE
                         ACTION COMPLAINT

          Defendants Nashville Tennessee Ventures, Inc. a/k/a Nashville Ventures, d/b/a Help 4

Timeshare Owners, Integrity Solutions Group, LLC, John Steven Huffman, and John Preston

Thompson (“Defendants”) hereby submit their Answer to Plaintiffs’ First Amended Collective

Action Complaint (“First Amended Complaint”) as follows:

                                     I.     NATURE OF SUIT

         1.       The allegations in Paragraph 1 are not factual allegations, but rather legal

arguments or conclusions of law that require no response. To the extent these allegations are

deemed to be allegations of fact, Defendants admit that Plaintiffs purport to bring an FLSA



4818‐0096‐0950v1
2951204‐000001 03/06/2020
     Case 3:19-cv-00922 Document 24 Filed 03/06/20 Page 1 of 13 PageID #: 93
collective action, but Defendants specifically deny that they engaged in any unlawful conduct or

that there are any other similarly situated employees.

         2.       The allegations in Paragraph 2 are not factual allegations, but rather legal

arguments or conclusions of law that require no response. To the extent these allegations are

deemed to be allegations of fact, Defendants deny that any acts or omissions occurred that

support the allegations in the Complaint.

                                            II.     PARTIES

         3.       Defendants admit that Plaintiff McGill was employed as Case Manager and then

later Executive Branch Director during the relevant time frame. Defendants admit that as a Case

Manager, Plaintiff McGill was compensated on an hourly basis at a rate of $15.00 per hour and

was eligible for commission payments. Defendants admit that Plaintiff McGill subsequently

received a pay increase to $17.50 per hour and was eligible for commission payments.

Defendants further admit that upon receiving the Executive Branch Director position, Plaintiff

McGill was compensated at an hourly rate of $25.00 per hour and was eligible for commission

payments. Defendants admit that Plaintiff McGill has consented to be a party-plaintiff, but

denies that she is similarly situated to other current and former employees of Defendants. Any

allegation not expressly admitted herein is denied.

         4.       Defendants admit that Plaintiff Gipson was employed as a Case Manager during

the relevant time frame. Defendants further admit that Plaintiff Gibson was compensated on an

hourly basis at a rate of $15.00 per hour and was eligible for commission payments. Defendants

admit that Plaintiff Gibson has consented to be a party-plaintiff, but denies that she is similarly

situated to other current and former employees of Defendants. Any allegation not expressly

admitted herein is denied.

                                              Page 2 of 13

4818‐0096‐0950v1
2951204‐000001 03/06/2020
     Case 3:19-cv-00922 Document 24 Filed 03/06/20 Page 2 of 13 PageID #: 94
         5.       Defendants admit that Plaintiff Kari Nuenke was employed as a Case Manager

during the relevant time frame.      Defendants further admit that Plaintiff Kari Nuenke was

compensated on an hourly basis at a rate of $15.00 per hour and was eligible for commission

payments. Defendants admit that Plaintiff Kari Nuenke has consented to be a party-plaintiff, but

denies that she is similarly situated to other current and former employees of Defendants. Any

allegation not expressly admitted herein is denied.

         6.       Defendants admit that Plaintiff Emily Nuenke was employed as a Case Manager

during the relevant time frame. Defendants further admit that Plaintiff Emily Nuenke was

compensated on an hourly basis at a rate of $15.00 per hour. Defendants admit that Plaintiff

Emily Nuenke has consented to be a party-plaintiff, but denies that she is similarly situated to

other current and former employees of Defendants. Any allegation not expressly admitted herein

is denied.

         7.       Defendants admit that Plaintiff Moore was employed as a Case Manager during

the relevant time frame. Defendants further admit that Plaintiff Moore was compensated on an

hourly basis at a rate of $15.00 per hour and was eligible for commission payments. Defendants

admit that Plaintiff Moore has consented to be a party-plaintiff, but denies that she is similarly

situated to other current and former employees of Defendants. Any allegation not expressly

admitted herein is denied.

         8.       Defendants admit that Defendant Nashville Tennessee Ventures, Inc. is a

Tennessee corporation authorized to do business in Tennessee and can be served through its

registered agent. Any allegation not expressly admitted herein is denied.




                                            Page 3 of 13

4818‐0096‐0950v1
2951204‐000001 03/06/2020
     Case 3:19-cv-00922 Document 24 Filed 03/06/20 Page 3 of 13 PageID #: 95
         9.       Defendants admit that Integrity Solutions Group, LLC is organized under the laws

of the State of New Mexico and can be served through its registered agent. Any allegation not

expressly admitted herein is denied.

         10.      Defendants admit that Defendant Huffman is a shareholder of Defendant

Nashville Tennessee Ventures, Inc. Any allegation not expressly admitted herein is denied.

         11.      Defendants admit that Defendant Thompson is a shareholder of Defendant

Nashville Tennessee Ventures, Inc. Any allegation not expressly admitted herein is denied.

         12.      Denied.

                                III.         JURISDICTION AND VENUE

         13.      The allegations in Paragraph 13 are not factual allegations, but rather legal

arguments or conclusions of law that require no response. To the extent these allegations are

deemed to be allegations of fact, Defendants do not contest jurisdiction, but deny that any acts or

omissions occurred that support the allegations in the First Amended Complaint.

         14.      The allegations in Paragraph 14 are not factual allegations, but rather legal

arguments or conclusions of law that require no response. To the extent these allegations are

deemed to be allegations of fact, Defendants do not contest venue, but deny that any acts or

omissions occurred that support the allegations in the First Amended Complaint.

                                       IV.     CLASS DESCRIPTION

         15.      The allegations in Paragraph 15 are not factual allegations, but rather legal

arguments or conclusions of law that require no response. To the extent these allegations are

deemed to be allegations of fact, Defendants admit that Plaintiffs purport to bring this action on

behalf of “the class” as described in Paragraph 15, but Defendants specifically deny that they



                                                Page 4 of 13

4818‐0096‐0950v1
2951204‐000001 03/06/2020
     Case 3:19-cv-00922 Document 24 Filed 03/06/20 Page 4 of 13 PageID #: 96
engaged in any unlawful conduct or the putative members of the class are similarly situated and

deny the remaining allegations of Paragraph 15.

                                         V.       COVERAGE

         16.      Denied.

         17.      Denied.

         18.      Denied.

         19.      Denied.

         20.      The allegations in Paragraph 20 are not factual allegations, but rather legal

arguments or conclusions of law that require no response. To the extent these allegations are

deemed to be allegations of fact, Defendants deny that any acts or omissions occurred that

support the allegations in the First Amended Complaint.

         21.      Denied.

         22.      Denied.

                                 VI.    FACTUAL ALLEGATIONS

         23.      Admitted that Defendant Nashville Tennessee Ventures, Inc. assists timeshare

owners in attempting to cancel timeshare contracts. Any allegation not expressly admitted herein

is denied.

         24.      Denied.

         25.      Denied.

         26.      Admitted.

         27.      Admitted.

         28.      Denied.

         29.      Admitted.

                                              Page 5 of 13

4818‐0096‐0950v1
2951204‐000001 03/06/2020
     Case 3:19-cv-00922 Document 24 Filed 03/06/20 Page 5 of 13 PageID #: 97
         30.      Admitted.

         31.      Admitted.

         32.      Admitted.

         33.      Denied.

         34.      Denied.

         35.      Admitted.

         36.      Admitted.

         37.      Denied.

         38.      Denied.

         39.      Denied.

         40.      Denied.

         41.      Denied.

         42.      Denied.

         43.      Denied.

         44.      Denied.

         45.      Denied.

         46.      Denied.

         47.      Denied.

         48.      The allegations in Paragraph 48 are not factual allegations, but rather legal

arguments or conclusions of law that require no response. To the extent these allegations are

deemed to be allegations of fact, Defendants deny that any acts or omissions occurred that

support the allegations in the First Amended Complaint.



                                            Page 6 of 13

4818‐0096‐0950v1
2951204‐000001 03/06/2020
     Case 3:19-cv-00922 Document 24 Filed 03/06/20 Page 6 of 13 PageID #: 98
          49.     The allegations in Paragraph 49 are not factual allegations, but rather legal

arguments or conclusions of law that require no response. To the extent these allegations are

deemed to be allegations of fact, Defendants deny that any acts or omissions occurred that

support the allegations in the First Amended Complaint.

                VII.        SCOPE OF LIABILITY AS TO INDIVIDUAL DEFENDANTS

          50.     Denied.

          51.     Denied.

          52.     Denied.

          53.     Denied.

          54.     The allegations in Paragraph 54 are not factual allegations, but rather legal

arguments or conclusions of law that require no response. To the extent these allegations are

deemed to be allegations of fact, Defendants deny that any acts or omissions occurred that

support the allegations in the First Amended Complaint.

                              VIII. COLLECTIVE ACTION ALLEGATIONS

          55.     Defendants incorporate their responses to Paragraphs 1-54 as if set forth fully

herein.

          56.     Denied.

          57.     The allegations in Paragraph 57 are not factual allegations, but rather legal

arguments or conclusions of law that require no response. To the extent these allegations are

deemed to be allegations of fact, Defendants deny that any acts or omissions occurred that

support the allegations in the First Amended Complaint.

          58.     The allegations in Paragraph 58 are not factual allegations, but rather legal

arguments or conclusions of law that require no response. To the extent these allegations are

                                             Page 7 of 13

4818‐0096‐0950v1
2951204‐000001 03/06/2020
     Case 3:19-cv-00922 Document 24 Filed 03/06/20 Page 7 of 13 PageID #: 99
deemed to be allegations of fact, Defendants deny that any acts or omissions occurred that

support the allegations in the First Amended Complaint.

                                     IX.     CAUSES OF ACTION

                COUNT 1: FAILURE TO PAY WAGES IN ACCORDANCE WITH THE FAIR
                                   LABOR STANDARDS ACT

          59.     Defendants incorporate their responses to Paragraphs 1-58 as if set forth fully

herein.

          60.     The allegations in Paragraph 60 are not factual allegations, but rather legal

arguments or conclusions of law that require no response. To the extent these allegations are

deemed to be allegations of fact, Defendants deny that any acts or omissions occurred that

support the allegations in the First Amended Complaint.

          61.     The allegations in Paragraph 61 are not factual allegations, but rather legal

arguments or conclusions of law that require no response. To the extent these allegations are

deemed to be allegations of fact, Defendants deny that any acts or omissions occurred that

support the allegations in the First Amended Complaint.

                                       X.      RELIEF SOUGHT

          62.     Defendants deny that Plaintiffs are entitled to any of the relief they demand in the

numbered paragraphs that appear after Paragraph 62 of the First Amended Complaint.

          63.     For further response to the First Amended Complaint, Defendants state that any

and all allegations not expressly admitted, denied, or explained herein as hereby expressly

denied.




                                               Page 8 of 13

4818‐0096‐0950v1
2951204‐000001 03/06/2020
    Case 3:19-cv-00922 Document 24 Filed 03/06/20 Page 8 of 13 PageID #: 100
                                     ADDITIONAL DEFENSES

         Without admitting or suggesting that it bears the burden of proof on any of the following

issues, Defendant asserts the following additional and affirmative defenses to Plaintiff’s

Complaint:

         1.       Some or all of Plaintiffs’ claims fail to state a claim upon which relief can be

granted.

         2.       The named and opt-in Plaintiffs are not similarly situated to each other or to any

other person for purposes of certification of a collective action under the FLSA.

         3.       To the extent that the period of time alluded to in the First Amended Complaint

predates the limitations set forth in Section 6(a) of the Portal-to-Portal Act, 29 U.S.C. § 255(a)

some or all of Plaintiffs’ such claims are barred.

         4.       Some or all of Plaintiffs’ claims are barred in whole or in part by the provisions of

Section 10 of the Portal-to-Portal Action, 29 U.S.C. § 259, because Defendants’ actions in

connection with Plaintiffs’ compensation were in good faith in conformity with and reliance

upon written administrative regulations, orders, rulings, approvals, interpretations, and written

and unwritten administrative practices or enforcement policies of the Administrator of the Wage

and Hour Division of the United States Department of Labor. This Defense also may apply to

some or all of the class of allegedly similarly-situated persons.

         5.       Some or all of Plaintiffs’ claims are barred in whole or in part by any exemptions,

exclusions, exceptions, or credits provided in Section 7 of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 207. This defense also may apply to some or all of the class of allegedly

similarly-situated persons.



                                               Page 9 of 13

4818‐0096‐0950v1
2951204‐000001 03/06/2020
    Case 3:19-cv-00922 Document 24 Filed 03/06/20 Page 9 of 13 PageID #: 101
         6.       If it is determined that Defendants miscalculated the named or opt-in Plaintiffs’

wages or that Defendants’ acts or omissions were otherwise improper, none of Defendants’

alleged acts or omissions amount to willful violations of the FLSA.

         7.       The named and opt-in Plaintiffs are not entitled to recover liquidated damages

under the FLSA because at all material times Defendants acted in good faith and with reasonable

grounds for believing their actions did not violate the FLSA.

         8.       Plaintiffs’ claims are barred, in whole or in part, by the applicable statute of

limitations.

         9.       To the extent any Plaintiffs fail to properly opt-in to this suit within the applicable

statute of limitations, that Plaintiff’s claims are time barred.

         10.      The statute of limitations applicable to the named and opt-in Plaintiffs’ claims is

limited to two years because Defendants’ acts or omissions, if any, were not willful.

         11.      The issue of liquidated damages is for the Court to consider and determine and

not a jury.

         12.      Some or all of Plaintiffs’ claims are barred in whole or in part by the provisions of

Section 4 of the Portal-to-Portal Act, 19 U.S.C. § 254, as to all hours during which Plaintiffs

were engaged in activities which were preliminary or postliminary to their principal activities.

This defense also may apply to some or all of the class of allegedly similarly-situated persons.

         13.      Prejudgment interest is not recoverable under the circumstances of this case.

         14.      Some or all of Plaintiffs’ claims are barred in whole or in part by the doctrine of

de minimis non curet lex. This defense also may apply to some or all of the class of allegedly

similarly-situated persons.



                                               Page 10 of 13

4818‐0096‐0950v1
2951204‐000001 03/06/2020
   Case 3:19-cv-00922 Document 24 Filed 03/06/20 Page 10 of 13 PageID #: 102
         15.      Some or all of Plaintiffs’ claims are barred in whole or in part by the doctrine of

laches. This defense may apply to some or all of the class of allegedly similarly situated persons.

         16.      Some or all of Plaintiffs’ claims are barred in whole or in part by the doctrine of

res judicata, collateral estoppel, estoppel, waiver, and/or unclean hands. This defense also may

apply to some or all of the class of allegedly similarly situated persons.

         17.      To the extent that discovery reveals that some or all of Plaintiffs falsely reported

hours and there is no evidence that Defendants required the false reporting of hours; no evidence

that Defendants encouraged Plaintiffs to falsely report hours; and no evidence that Defendants

knew or should have known that Plaintiffs were providing information as to hours, such

Plaintiffs are estopped from pursuing such claims. See Brumbelow v. Quality Milles, Inc., 462

F.2d 1324, 1327 (5th Cir. 1972). This defense may apply to some or all of the class of allegedly

similarly situated persons.

         18.      Some or all of Plaintiffs’ claims are barred, in whole or in part, by doctrines of

accord and satisfaction. This defense also may apply to some or all of the class of allegedly

similarly-situated persons.

         19.      There are no employees of Defendants who are substantially similar to Plaintiffs

as that term is defined and/or interpreted under FLSA, 29 U.S.C. § 216(b).

         20.      To the extent that discovery reveals Plaintiffs incurred no damages, Plaintiffs

have failed to state a claim upon which relief may be granted.

         21.      Some Plaintiffs are not within the scope of the purported class.

         22.      Defendants are without actual or constructive knowledge of Plaintiffs’ alleged off

the clock work.



                                              Page 11 of 13

4818‐0096‐0950v1
2951204‐000001 03/06/2020
   Case 3:19-cv-00922 Document 24 Filed 03/06/20 Page 11 of 13 PageID #: 103
         23.      Off the clock work is not compensable in workweeks where it was not in excess

of 40 hours.

         24.      Plaintiffs failed to accurately report all hours worked.

         25.      To the extent that Plaintiffs and/or some or all of the individuals they purport to

represent were paid compensation beyond that to which they would have been entitled while

employed by Defendants such additional compensation would satisfy, in whole or in part, any

alleged claim for unpaid overtime or other monetary relief.

         26.      The claims of Plaintiffs and/or some or all of the individuals they purport to

represent are offset, in whole or in part, by any amounts owed to Defendants, including, but not

limited to, overpayments or other forms of unjust enrichment.

         27.      Plaintiffs’ Second Amended Complaint may be barred by additional affirmative

or other defenses, including those contemplated by Federal Rule of Civil Procedure 8, which

cannot be determined at this time without the benefit of discovery. Thus, Defendants reserve the

right, subject to the Court’s approval, to amend this Answer and plead additional defenses at the

conclusion of discovery.

         28.      WHEREFORE, having responded to the allegations in Plaintiffs’ Second

Amended Complaint, Defendants hereby request that the Court enter an Order:

                  (a)       Dismissing Plaintiffs’ Second Amended Complaint with prejudice;

                  (b)       Awarding Defendants their fees and costs; and

                  (c)       Awarding Defendants any other relief this Court deems appropriate.




                                               Page 12 of 13

4818‐0096‐0950v1
2951204‐000001 03/06/2020
   Case 3:19-cv-00922 Document 24 Filed 03/06/20 Page 12 of 13 PageID #: 104
                                                      s/ Mark A. Baugh
                                                      Mark A. Baugh, BPR No. 015779
                                                      Jennifer Gingery Cook, BPR No. 020027
                                                      Christopher J. Barrett, BPR No. 032978
                                                      BAKER, DONELSON, BEARMAN,
                                                      CALDWELL & BERKOWITZ, P.C.
                                                      Baker Donelson Center
                                                      211 Commerce Street, Suite 800
                                                      Nashville, Tennessee 37201
                                                      Telephone (615) 726-5600
                                                      Facsimile (615) 744-5760

                                                      Attorneys for Defendants



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 6th day of March 2020, a copy of the foregoing Defendant’s
Answer to Plaintiff’s First Amended Collective Action Complaint was filed electronically.
Notice of this filing will be served by operation of the Court’s electronic filing system to counsel
for parties below. Counsel for parties may access these filings through the Court’s electronic
filing system:

         J. Russ Bryant, BPR No. 33830
         Robert E. Turner, IV, BPR No. 35364
         Nathaniel A. Bishop, BPR No. 35944
         Robert E. Morelli, III, BPR No. 37004
         JACKSON, SHIELDS, YEISER & HOLT
         262 German Oak Drive
         Memphis, TN 38018

         Nina Parsley, BPR No. 23818
         PONCE LAW
         400 Professional Park Drive
         Goodlettsville, TN 37072

                                                      s/ Mark A. Baugh




                                            Page 13 of 13

4818‐0096‐0950v1
2951204‐000001 03/06/2020
   Case 3:19-cv-00922 Document 24 Filed 03/06/20 Page 13 of 13 PageID #: 105
